This was an action for damages alleged to have been incurred in the shipment of live stock over defendant's road. The parties will be designated as in the trial court. In the record appears the following:
"Be it further remembered that from the trial docket of the court and minutes of the clerk appear the following entries, to wit: '1  — 4  — 13 Defendant files Motion For New Trial. Motion For New Trial overruled   Def't excepts. *Page 406 
60  — 10  — 5 Bond fixed at $1500 to be made in 30 days. Execution stayed 30 days."
The above was made January 4, 1913. The case-made was served on plaintiffs on the 8th day of March, 1913. On the 27th day of February, 1913, an order extending the time to make and serve a case-made was made by the court in chambers.
Plaintiffs move to dismiss the appeal upon the alleged grounds that no order was made extending the time to make and serve a case-made until the 27th day of February, 1913, and at that time the court had lost jurisdiction to make such an order. In answer to this motion the defendant contends that in the above entry, immediately following the clause overruling the motion for a new trial, appears the figures "60  — 10  — 5," and that this meant that defendant was given 60 days to prepare and serve case-made, 10 days to plaintiffs to suggest amendments to the case-made, and that the same be settled on five days' notice given by either party to the other.
We have been unable to find a reported case where this exact question has been passed upon. However, in the case ofMcCann v. McCann et al., 24 Okla. 264, 103 P. 694, by Justice Williams, the question was touched upon in these words:
"Another serious question arises, and that is as to whether or not any valid order was made extending the time in which a case-made might be prepared and served. The order recites: 'Thereupon plaintiff's motion for a new trial is overruled, to which plaintiff excepts and exceptions allowed, and 60  — 10  — 5 is allowed for plaintiff to make and serve case-made.' It is a serious question as to whether or not this order can be deciphered and made intelligible enough to constitute an extension of time in *Page 407 
which to make and serve the case-made; but, in view of the fact that this question has not been raised by the defendant in error, the same will not be determined in this case."
We are constrained to hold that the figures "60  — 10  — 5" in the case at bar are not susceptible of a legal construction. There is no process of reasoning by which they can legally be interpreted as an extension of time to make and serve a case-made.
Orders and judgments of courts should be worded in plain and intelligible language, and not left to surmise or conjecture. By a course of speculation only can we give these figures the meaning contended for by defendant. Such a careless manner of making records is not to be approved or encouraged. In the case of McCann v. McCann, supra, it did appear that the figures there used had some relation to the making and serving a case-made, but in the case at bar nothing of the kind appears, and there is no intimation in the record that they were intended for such a purpose. The right solution of the law offers enough difficulty to employ our time, and we have no desire to delve into the mystic field or to try our hand at deciphering hieroglyphics.
There is perhaps more than one other fatal objection to the case-made, one of which we will briefly notice. On the 27th day of February, 1913, the court made an order in chambers giving the defendant 30 days' additional time to make and serve a case-made. This order was filed by the clerk of the district court on the same day, but the record does not show that such order was entered of record as the law requires. In the case ofMidland Savings *Page 408   Loan Co. v. Miller et al., 53 Okla. 149, 155 P. 864, we find the following:
"It is well settled in this jurisdiction that a purported order of the trial judge made in chambers extending the time in which to make and serve a case-made is without force where the case-made fails to show affirmatively that such order was entered of record pursuant to the sections of the statute above named. Fife v. Cornelous, 35 Okla. 402, 124 P. 957;Springfield F.   M. Ins. Co. v. Gish, Brooks   Co.,23 Okla. 824, 102 P. 708; Ellis et al. v. Carr, 25 Okla. 874,108 P. 1101; Nelson v. Pittsburg Mtg. Inv. Co., 43 Okla. 208,141 P. 1197; Holmberg v. Will, 49 Okla. 138, 152 P. 358."
For the reasons given, we recommend that the proceeding in error be dismissed.
By the Court: It is so ordered.